Citation Nr: 9915334	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-12 469A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved pension benefits in an amount calculated as 
$13,623.00.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from March to October 
1974.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Committee on Waivers and 
Compromises (Committee) of the Huntington, West Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  


FINDINGS OF FACT

1.  An overpayment of $13,623.00 was created when the veteran 
continued to receive improved pension benefits after his 
income exceeded the income limitation for receipt of such 
benefits due to his receipt of Social Security benefits.

2.  Recovery of the indebtedness would cause the veteran 
financial hardship and defeat the purpose for which the 
benefit was intended.


CONCLUSION OF LAW

Recovery of an overpayment of VA improved pension benefits in 
the amount of $13,623.00 would be against equity and good 
conscience and, therefore, recovery is waived.  38 U.S.C.A. 
§ 5302 (West 1991 & Supp. 1998); 38 C.F.R. §§ 1.963(a), 
1.965(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The claim seeking waiver of recovery of improved pension 
overpayment is well grounded.  It is plausible.  The Board 
also finds that all pertinent evidence needed has been 
obtained and, hence, there is no further duty to assist the 
veteran.  

The Committee determined that there was no fraud, 
misrepresentation or bad faith on the part of the veteran.  
The question remaining for resolution is whether recovery 
would be against equity and good conscience.

On an Income-Net Worth and Employment Statement dated in 
January 1994 the veteran reported that he had no income.  He 
did not indicate on that form whether he had applied for 
Social Security benefits.  

In a rating action dated in December 1994 the RO found the 
veteran entitled to a permanent and total disability rating 
for pension purposes effective in November 1993.  In January 
1995 the RO informed the veteran that it appeared he was not 
able to manage his own funds and that appointment of a 
fiduciary was being proposed.  In a statement dated in 
January 1995 the veteran requested that his mother be 
appointed his custodian.  In a statement of the same date the 
veteran's mother stated that she wished to be appointed the 
veteran's custodian.  In a rating action dated in January 
1995 the veteran was determined to be incompetent for the 
purpose of payment of VA benefits.  In a letter dated later 
in January 1995 the RO advised the veteran that he had been 
found to be incompetent for VA purposes and that he would be 
informed of who would administer his benefits when an 
appointment was made.  Also in January 1995 the veteran 
submitted an eligibility verification report which showed 
that he had no income.

In statements dated in February 1995 the veteran asked that 
his mother be appointed his guardian and his mother asked 
that she be appointed as the veteran's guardian.  In May 1995 
the RO awarded pension benefits to the veteran on a 
supervised direct payment basis.  The amount of the award was 
based on his having no countable income.  He was specifically 
notified that his award was based on no Social Security 
income.  In December 1995 he was notified of a cost of living 
adjustment which increased the amount of his award.  In that 
letter he was advised that if he was not receiving Social 
Security benefits, but began to receive such benefits at a 
later date he should notify the VA immediately.

In April 1997 it was discovered that the veteran was 
receiving Social Security benefits in the amount of $537.80 
per month, that he began receiving Social Security benefits 
May 1995 and that in June 1995 he received a retroactive 
check for approximately $5,721.22.  Following notice to the 
veteran of a proposed reduction, his VA pension benefits were 
reduced to $0.00 effective July 1, 1995; $164.00, effective 
August 1, 1996; and $169.00 effective December 1, 1996.  As a 
result of that action an overpayment in the amount of 
$13,623.00 was created.

On a Financial Status Report dated in April 1997 the veteran 
reported that his income from VA and Social Security benefits 
totaled $706.00.  He listed expenses totaling $848.00 which 
included $100.00 per month payment to the Internal Revenue 
Service (IRS) for back taxes and $200.00 per month payments 
on installment debts.

A report of a Field Examination dated in May 1997 shows that 
the veteran had been under supervised direct pay for two 
years.  The field examiner indicated that he had been 
handling his funds appropriately except that he neglected to 
notify the VA that he was receiving Social Security benefits.  
The field examiner noted that the veteran began receiving 
Social Security benefits after his first visit with the 
veteran, but before he received his first VA check.  The 
field examiner stated that he explained to the veteran that 
he needed to notify the RO about any change in income and 
that the veteran could not explain why he had not told the 
field examiner during a visit one year earlier of his receipt 
of Social Security benefits.  He noted that the veteran 
received $494.00 per month from Social Security after 
deduction of the Medicare premium.  The veteran reported that 
he had no assets and that he was paying bills that his ex-
wife ran up years earlier.  He reported expenses for food and 
housing totaling $500.00 to $540.00 per month.  He stated 
that he owed the IRS $2,200.00 in back taxes and was paying 
that at $100.00 per month.  The field examiner also noted 
that the veteran was divorced and had no children.

On a Financial Status Report dated in November 1997 the 
veteran reported that his income consisted of $537.00 per 
month from Social Security.  He reported expenses totaling 
$537.00 including $310.00 for rent, $127.00 for utilities and 
heat, $43.00 for medicine and $57.00 for child support.  He 
stated that he was $700.00 behind in his payments to the IRS 
and that interest and penalties were still accruing.

In January 1998 the veteran filed a notice of disagreement in 
which he stated that effective December 1, 1997 the IRS had 
taken all of his Social Security benefits.  He reported that 
he owed the IRS more than $2.000.00.

A report of a Field Examination dated in January 1998 shows 
that the veteran reported that all of his VA benefits had 
been taken to apply to his overpayment and that his Social 
Security benefits had been taken to pay back taxes.  He 
stated that he would be out of money in one month.  The field 
examiner noted that the veteran was still rated incompetent.  
He indicated that the veteran could handle money, was aware 
of his income and expenses, was able to distribute income to 
meet his needs and did not need a fiduciary.  He recommended 
continuation of supervised direct payment.

A report of a Field Examination dated in September 1998 shows 
that the veteran reported that he received $100.00 per month 
in VA benefits with the balance of $73.00 going to repay his 
overpayment.  He was entitled to $552.20 per month in Social 
Security benefits, but that had been garnished to pay taxes.  
It was indicated that that debt should be paid off within one 
year.  The veteran stated that he was going to have to move 
because he could not afford to live on his own.  The field 
examiner again reported that the veteran could handle money, 
was aware of his income and expenses, was able to distribute 
income to meet his needs and did not need a fiduciary.

On VA psychiatric examination in October 1998 the veteran 
reported that he was married for 13 years and his marriage 
ended because his wife was unfaithful to him.  He stated that 
they had a daughter, age 16, who the veteran did not believe 
was his child.  He related that he was having trouble with 
the IRS because his wife gave them the wrong Social Security 
number and entered the wrong data on his tax reports.  
Examination revealed that the veteran's capacity to abstract 
was impaired and he could not interpret proverbs.  
Concentration was impaired.  Diagnoses included cognitive 
disorder, NOS; alcohol and cannabis abuse, in alleged 
remission; and antisocial personality disorder.  The current 
rating on the Global Assessment of Functioning (GAF) Scale 
was 50.  The highest GAF for the last year was 51.  The 
examiner concluded that the veteran was not competent to 
handle VA funds.

The veteran testified at a video conference hearing before a 
member of the Board in April 1999.  He stated that his only 
income was $100 per month from VA benefits.  He reported that 
his Social Security benefits had been taken by the IRS.

On a Financial Status Report dated in April 1999 the veteran 
reported that his income consisted of $560.00 per month from 
Social Security disability benefits and $100.00 per month 
from VA pension.  He reported expenses totaling $657.00.  
Expenses reported consisted of $560.00 reportedly taken by 
the IRS to pay back taxes, $57.00 child support and $40.00 
for food.

In determining whether collection of the indebtedness would 
be against equity and good conscience, several factors are 
considered.  38 U.S.C.A. § 5302(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 1.963(a), 1.965(a) (1998).  These include fault 
of the debtor and balancing of faults.  Ordinarily, failure 
to promptly report the fact that he began to receive Social 
Security benefits would constitute fault on the part of the 
veteran.  In this case, the veteran's fault in that regard is 
mitigated by his mental condition.  Several months before the 
veteran began receiving either VA or Social Security 
benefits, he was found to be incompetent by the RO.  Even 
after declaring the veteran incompetent the RO began paying 
benefits directly to the veteran under a supervised direct 
payment program apparently pursuant to 38 C.F.R. § 13.56.  
Having taken on the responsibility of thus supervising 
payment of benefits to the veteran, the RO was at least 
partially at fault in creating the overpayment in failing to 
more promptly discover his receipt of Social Security 
benefits in its capacity as supervisor of his payments.

Another consideration is undue hardship.  In this case the 
veteran clearly has demonstrated hardship.  His income was 
just enough to meet his expenses before he lost his Social 
Security benefits due to a tax debt.  Recently his income has 
consisted of only $100.00 per month.  He has not asserted 
that he changed his position in reliance upon the VA benefits 
that he received; however, the purpose of improved pension 
benefits is presumably to provide the veteran a level of 
income at least minimally sufficient for subsistence.  Since 
it is shown that recovery would create a hardship, and that 
the veteran's reasonable expenses probably substantially 
exceed his income, the Board finds that recovery would defeat 
the purpose of the benefit.

The final factor specifically listed in the regulation is 
whether failure to make restitution would result in unfair 
gain to the veteran.  In this case, failure to make 
restitution would result in some unfair gain to the veteran 
since he was receiving benefits at the rate provided for a 
person with no income for some time after he began receiving 
Social Security benefits beginning in May 1995.

In summary, the VA was partially at fault in creating the 
indebtedness.  The veteran was to some extent at fault in 
that he delayed reporting his receipt of Social Security 
income, but that fault is mitigated by his psychiatric 
disability.  He did not change his position in reliance on 
the VA benefits that he received.  Failure to make 
restitution would result in unfair gain to the veteran.  But 
recovery of the overpayment would defeat the purpose for 
which the benefits were intended and the veteran would suffer 
financial hardship if he were required to repay the 
overpayment.  Balancing all these factors, the Board 
concludes that recovery of the overpayment in the amount of 
$13,623.00 would be against equity and good conscience and, 
therefore, should be waived.



ORDER

Waiver of recovery of an overpayment in an amount calculated 
as $13,623.00 is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals



 

